Case 3:21-cv-00023-BRM-LHG Document 1 Filed 01/04/21 Page 1 of 8 PageID: 1




UNITED STATES DISTRICT COURT
DISTRICT OF NEW JERSEY




SHABSI GLIGK,                                           CivilAction No.:


                              Plaintiff,
               -against-                               COMPLAINT FOR VIOLATIONS
                                                       OF THE TCPA
TARGET NATIONAL BANK
          and
TD BANK USA, NA


                              Defendant(s)              DEMAND FOR JURY TRIAL



                     INTRODUCTION'PRELIMINARY STATEMENT


       Plaintiff SHABSI GLICK ("Plaintiff'), by and through his attorney, Edward B.

Geller, Esq,, P.C., as and for his Complaint against the Defendants Target National

Bank and    TD Bank USA, NA, (hereinafter referred to as Defendant(s)", respectfully sets
forth, complains and alleges, upon information and belief, the following:


                     I   NTRODUCTION'PREUNilI NARY STATEITIENT

       1.      Plaintiff brings this action on his own behalf for damages and declaratory

and injunctive relief arising from the Defendants' violations under Title 47 of the United

States Code, 5227 commonly known as the Telephone Consumer Protection Act (TCPA)-

       2.      Defendants are subject to, and required to abide by, the laws of the United

States and the State of New Jersey, which include the Telephone Consumer Protection

Act of 1991, 47 U.S.C. 5227, et seq. ("TCPA') and its related regulations, including 47
Case 3:21-cv-00023-BRM-LHG Document 1 Filed 01/04/21 Page 2 of 8 PageID: 2




C.F.R. 564.1200 ("TCPA Regulations"), as well as the opinions, regulations and orders

issued by the Federal Communications Commission to implement and enforce the

TCPA, the telemarketing regulations issued by the Federal Trade Commission, 16

c.F R. 5310.4(dX2).

                                         PARTIES

       3.      Plaintiff SHABSI GLICK is a resident of the State of New Jersey residing at

42Harmony Dr., Lakewood, NJ 08701.

       4.      Defendant Target National Bank is a business located at 1000 Nicolet

Mall, Minneapolis, Minnesota and has numerous locations in New Jersey.


          5.   Defendant TD Bank USA, NA is a bank located at 2035 Limestone Road,

Wilmington, DE 19808.

                               JURISDICTION AND VENUE

       6.      The Court has jurisdiction over this matter pursuant to 28 USC S1331 and

28 U.S.C. $2201. lf applicable, the Court also has pendent jurisdiction over the state law

claims in this action pursuant to 28 U.S.C. 51367(a).

          7.   Venue is proper in this judicial district purs uant to ZB U.S.C. Sl991(hX2)

                                   FACTUAL ALLEGATIONS

       8.      Plaintiff repeats, reiterates and incorporates the allegations contained in

paragraphs numbered "1" through"7" herein with the same force and effect as if the same

were set forth at length herein.

       9.      On or about July of 2019, Defendants began communicating with Plaintiff

by means of auto dlaled telephone calls to Plaintiffs mobile telephone number 917 - 474

- 1963.
Case 3:21-cv-00023-BRM-LHG Document 1 Filed 01/04/21 Page 3 of 8 PageID: 3




       10.      When Plaintiff answered Defendants' calls, he heard           a   prerecorded

automated message,

       11   .   On or about August 1 ,2A19 the Plaintiff spoke to the Defendants by phone

and requested that the calls being made to his cell phone be stopped.

       12.      Despite Plaintiffs explicit request, Defendants continued to receive auto

dialed telephone calls to his cell phone from Defendants.

       13.      Defendants' made at least 300 auto-dialed telephone calls to Plaintiffs cell

phone after August 1, 2019.

                                FIRST CAUSE OF ACTION
                                 (Violations of the TCPA)

       14.      Plaintiff repeats, reiterates and incorporates the allegations contained in

paragraphs numbered "1" through "13" herein with the same force and effect as if the

same were set forth at length herein.

       15.      According to the Telephone Consumer Protection Act 47 USC

S227(bXAXiii), "lt shall be unlawful for any person within the United States, or any

person outside the United States if the recipient is within the United States (A) to make

any call (other than a call made for emergency purposes or made with the prior consent

of the called party) using any automatic telephone dialing system or an artificial or pre-

recorded voice--- (iii) to any telephone number assigned to a paging service, cellular

telephone seryice, specialized mobile radio service, or other radio common carrier

service, or any service for which the called party is charged for the call, unless such call

us made solely to collect a debt owed to or guaranteed by the United States."

       16.      lt has been determined that the statute's language adding "or" any service

for which the called party is charged, is not accurately interpreted to require that Plaintiff
Case 3:21-cv-00023-BRM-LHG Document 1 Filed 01/04/21 Page 4 of 8 PageID: 4




must claim that Defendant's calls incurred charges. See Br.eslow c. Wells Farqo Bank,

N.A. 857 F. Supp 2d 1316,1319 (S.D. F\a.2012) and Cavero v. Franklin Collection

Seru., \nc.,2012WL279448 (S.D. F\a.2012). A number of Courts have addressed the

issue of a Plaintiff being charged with all agreeing that the TCPA does not require a

Plaintiff who received calls on his/her cell phone to allege that he/she was charged for

the call. For example, tn Manno v.Healthcare Revenue Recovery Grc., LLC, 289 F.R.D.

674 (S.D. Fla. 2013), the Court held that "The TCPA does not require the plaintiff to be
'charged for' the calls in order to have standing to sue." ln Osorio v. State Farm Bank.

F.S.B., 746 F.3d 1242 (11th Cir. 2014), the Court stated: lf the phrase 'any service for

which the called party is charged for the call' requires that the party be charged per call

for the 'paging seryice, cellular telephone service, specialized mobile radio service, or

other radio common carrier service' in order for the party to prohibit autodialed calls,

then the listing of these services would be superfluous because they are already

included under them 'any service for which the called party is charged.' On the other

hand, reading 'any service for which the called party is charged for the call' as an

additional item beyond any call to a 'paging seryice, cellular telephone service,

specialized mobile radio seryice, or other common carrier service,' regardless of

whether the called party is charged, gives independent meaning to each term."

       16.    lt is thus clear from the plain language of the TCPA, and its considerable

body of resultant case law that the TCPA is violated when a cellular telephone is called

with an automatic dialer without consent, even if no charges are alleged or incurred.
Case 3:21-cv-00023-BRM-LHG
       L--                 Document 1 Filed 01/04/21 Page 5 of 8 PageID: 5




       17.       With the autodialed calls to Plaintiffs telephone commencing on or about

August of 2A19 and continuing at a rate of at least 300 times thereafier, the Defendants

violated various provisions of the TCPA, including but not limited to 47 USC

s227{bXAXiii}.


       18.    The Defendants, having been informed that Plaintiff requested that no

further calls be rec*ived, willfulty violated the TCPA three hundred   (30CI)   times after the

Plaintiff requested the Defendan8 stop calling.


       19.    Pursuant to the TCPA Omnibus Declaratory Ruling and Order, July 2015,

paragraphs 138 and 139, communications from banking institutions which are exempt

"...are all intended to address exigent circumstances in which a quick, timely

communication with a consumer could prevent considerable consumer harms from

occurring or, in the case of the remediation calls, could help quickly mitigate the extent

of harm that will occur." Pursuant to Paragraph 139, (3) and (7) "ln light of these

considerations, we adopt the following conditions for each exempted call (voice call or

text message) made by a financial institution.


3) voice calls and text messages are strictly limited to purposes discussed in paras.

129-137 above and must not include any telemarketing, cross-marketing, solicitation,

debt collection, or advertising content;

7) a financial institution must honor opt-out requests immediately."

       20.       Defendants are in violation of the TCPA paragraphs 139 (3) for, upon

information and belief, having used their calls for debt collection and (7), failing to honor
Case 3:21-cv-00023-BRM-LHG Document 1 Filed 01/04/21 Page 6 of 8 PageID: 6




    PlaintifFs desire to opt out of telephone eommunications despite Plaintiffs clear,

    unequivocal request that such automatic calls cease.

           21.     Defendants violated varisus provisions of the TCPA, including but not

    limited ta 47 USC $227(bxA)tii0.



                                  DEMAND FOR TRIAL BY JURY

           22.     Plaintiff hereby respectfully requests a trial by jury for all claims and issues

    in its Complaint to which it is or may be entitled to a jury trial.



                                           PRAYER FOR RELIEF

           WHEREFORE, Plaintiff demands judgment from the Defendants as follows:

                  A.      For trebled damages to be awarded to the Plaintiff in accordance

    with the TCPA, for each of the Defendants' willful or knowing violations of the TCPA.

                   B.     A declaration that the Defendants' practices violated the TCPA;

                            C.            For any such other and further relief, as well as

                                          further costs, expenses and disbursements of this

                                          action, as this Court may deem just and proper.
           t
    Case 3:21-cv-00023-BRM-LHG Document 1 Filed 01/04/21 Page 7 of 8 PageID: 7




    Dated.     December 29,2024


1
                                  Respectfully submitted,
                                                                     ai




                                  EDWARD B. GELLER, ESQ.
                                  EDWARD B. GELLER, ESQ., P.C
                                  15 LANDING WAY
                                  BRONX, NEW YORK 10464

                                  EhfiAIL:

                                  Attorney for the Plaintiff Shabsi Glick,
Case 3:21-cv-00023-BRM-LHG Document 1 Filed 01/04/21 Page 8 of 8 PageID: 8




                                                aTFtRMAT|SN


 l, shabsi Glick, under the pe*alty of perjury depose
                                                      and say:


         I   am the Plaintiff in the above entitted action. I have read the foregoing

 Complaint and know the contents thereof, The same are true to my knowledge,

 except as to matters therein stated to be alleged on information
                                                                  and belief and as
 to those matters I believe them to be true.


                                                                 ./
                                                          rtC'        _.   .4'

                                                     ShabsiGllclc




Sworn to before rne this           3t-f        day   of \gefi,f1ffTlOz*



Notary Public


               ES Tli c R B R UCKM AN
                         a a to o Na Jsr 5€y
       N o TETY Pu b lac
              My Com m     o   Exp res
                Decem bo   2   2 o ,7
